 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12
     VICENTE BENAVIDES FIGUEROA, ) NO. 1:19-cv-00558 DAD JLT
13                                     )
                                       )
14
                    Plaintiff,         )      [PROPOSED] ORDER RE
                                       )
15                                     )      STIPULATION TO EXTEND TO
           vs.                         )      DEFENDANTS CITY OF DELANO,
16                                     )      ALFONSO VALDEZ, ESTATE OF
                                       )
17   KERN COUNTY; CITY OF DELANO; )           JEFFREY NACUA AND SARAH
     ROBERT CARBONE; GREGG             )      GARCIA NACUA, A 30-DAY
18                                     )
     BRESSON; RAY LOPEZ; ALFONSO )            EXTENSION BY WHICH TO FILE
19   VALDEZ; ESTATE OF JEFFREY         )      A RESPONSIVE PLEADING DUE
20   NACUA; SARAH GARCIA NACUA; )      )      TO A CHANGE OF COUNSEL
     DR. JAMES DIBDIN; AND DOES 1- )          (Doc. 11)
21
     20, INCLUSIVE,                    )
                                       )
22                                     )
                                       )
23                         Defendants. )
                                       )
24                                     )
25

26
           GOOD CAUSE APPEARING, the parties’ stipulation to extend to
27   Defendants City of Delano, Alfonso Valdez, Estate of Jeffery Nacua, and Sarah
28
 1
     Garcia Nacua, a 30 day extension by which to file a responsive pleading is hereby
 2   GRANTED.
 3         Defendants City of Delano, Alfonso Valdez, Estate of Jeffrey Nacua and
 4   Sarah Garcia Nacua shall have up to and including August 23, 2019, to file a
 5   response to Plaintiff’s Complaint.
 6
     IT IS SO ORDERED.
 7

 8      Dated:   July 17, 2019                       /s/ Jennifer L. Thurston
                                               UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
